 


 HJ 62 ENR: Native American Heritage Day Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. J. RES. 62 
 
JOINT RESOLUTION 
To honor the achievements and contributions of Native Americans to the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Native American Heritage Day Act of 2008.
2.FindingsCongress finds that—
(1)Native Americans are the descendants of the aboriginal, indigenous, native people who were the original inhabitants of the United States;
(2)Native Americans have volunteered to serve in the United States Armed Forces and have served with valor in all of the Nation’s military actions from the Revolutionary War through the present day, and in most of those actions, more Native Americans per capita served in the Armed Forces than any other group of Americans;
(3)Native Americans have made distinct and significant contributions to the United States and the rest of the world in many fields, including agriculture, medicine, music, language, and art, and Native Americans have distinguished themselves as inventors, entrepreneurs, spiritual leaders, and scholars;
(4)Native Americans should be recognized for their contributions to the United States as local and national leaders, artists, athletes, and scholars;
(5)nationwide recognition of the contributions that Native Americans have made to the fabric of American society will afford an opportunity for all Americans to demonstrate their respect and admiration of Native Americans for their important contributions to the political, cultural, and economic life of the United States;
(6)nationwide recognition of the contributions that Native Americans have made to the Nation will encourage self-esteem, pride, and self-awareness in Native Americans of all ages;
(7)designation of the Friday following Thanksgiving of each year as Native American Heritage Day will underscore the government-to-government relationship between the United States and Native American governments; and
(8)designation of Native American Heritage Day will encourage public elementary and secondary schools in the United States to enhance understanding of Native Americans by providing curricula and classroom instruction focusing on the achievements and contributions of Native Americans to the Nation.
3.Implementation of Native American Heritage DayCongress—
(1)designates Friday, November 28, 2008, as Native American Heritage Day; and
(2)encourages the people of the United States, as well as Federal, State, and local governments, and interested groups and organizations to observe Native American Heritage Day with appropriate programs, ceremonies, and activities, including activities relating to—
(A)the historical status of Native American tribal governments as well as the present day status of Native Americans;
(B)the cultures, traditions, and languages of Native Americans; and
(C)the rich Native American cultural legacy that all Americans enjoy today. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
